Case 3:20-cv-00058-TJC-MCR Document 20 Filed 02/12/21 Page 1 of 3 PageID 163




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   MAUREEN BROUGHTON
   MURRAH,

         Plaintiff,

   v.                                             Case No. 3:20-cv-58-TJC-MCR

   AMERICAN RECOVERY
   SYSTEMS, INC., KEYSTONE
   BEHAVIORAL PEDIATRICS,
   LLC, and KATHERINE DALE
   FALWELL,

         Defendants.


                                     ORDER

         This case is before the Court on Defendant Falwell’s Motion to Dismiss

   Count VII of the Amended Complaint (Doc. 13) and Defendant Keystone’s

   Motion to Dismiss Counts VI and VII of the Amended Complaint (Doc. 14). On

   January 25, 2021, the assigned United States Magistrate Judge issued a Report

   and Recommendation (Doc. 19) recommending that Falwell’s motion be

   granted, that Keystone’s motion be granted as to Count VII and denied as to

   Count VI, and that Count VII be dismissed without prejudice. No party has filed

   an objection to the Report and Recommendation, and the time in which to do so

   has passed. See 28 U.S.C. 636(b)(1); Fed. R. Civ. P. 72(b). Upon de novo review
Case 3:20-cv-00058-TJC-MCR Document 20 Filed 02/12/21 Page 2 of 3 PageID 164




   of the file and for the reasons stated in the Report and Recommendation, it is

   hereby

         ORDERED:

         1.    The Report and Recommendation of the Magistrate Judge (Doc. 19)

   is ADOPTED as the opinion of the Court.

         2.    Defendant Katherine Dale Falwell’s Motion to Dismiss Count VII

   of the Amended Complaint (Doc. 13) is GRANTED.

         3.    Defendant Keystone Behavioral Pediatrics, LLC’s Motion to

   Dismiss Counts VI and VII of the Amended Complaint (Doc. 14) is GRANTED

   as to Count VII and DENIED as to Count VI.

         4.    Count VII is DISMISSED without prejudice. Plaintiff Murrah

   is granted leave to amend Count VII no later than March 12, 2021. If she

   does not file an amended Count VII by March 12, 2021, Count VII will be

   dismissed with prejudice and Defendant Falwell will be dismissed as a party to

   the case.

         5.    If Plaintiff does not file proof of service on Defendant American

   Recovery Systems by March 12, 2021, Counts I through V of the Amended

   Complaint will be dismissed without prejudice for failure to effect timely service

   of process and American Recovery Systems will be dismissed as a party. 1


         1To date, Defendant American Recovery Systems has not entered an
   appearance in this action because it has not been served with process. (Doc. 17.)


                                           2
Case 3:20-cv-00058-TJC-MCR Document 20 Filed 02/12/21 Page 3 of 3 PageID 165




         DONE AND ORDERED in Jacksonville, Florida the 12th day of

   February, 2021.




   tn
   Copies to:

   Honorable Monte C. Richardson
   United States Magistrate Judge

   Counsel of record




                                         3
